Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shaleez Ozlat #77751 on 6/8/2021.
The application has been amended as follows: 
1. (currently amended) A system for providing a contextual layer for digital content, the system comprising:
	a memory that stores: 
	contextual information regarding a digital content stream, wherein different sets of the contextual information is associated with different predefined parts of the digital content stream; [[and]]
	a user profile that includes one or more prioritization parameters regarding the contextual information; and
	metadata generated in real-time regarding interaction with the digital content stream; 
	a communication interface that receives a request sent over a communication network from a spectator device associated with a spectator of the digital content 
	a processor that executes instructions stored in memory in response to the request from the spectator device, wherein execution of the instructions by the processor:
	identifies that the specified scene is associated with at least one of the predefined parts of the digital content stream,
	retrieves one or more of the stored sets of contextual information associated with the at least one predefined part of the digital content stream, 
	prioritizes the retrieved sets of contextual information in accordance with the one or more prioritization parameters in the user profile,
 	makes a prediction regarding future interaction with the digital content stream based on historical data or statistical data, [[and]]
	generates a contextual layer for the digital content stream provided to the spectator device, wherein generating the contextual layer includes filtering the prioritized sets of contextual information based on the prediction, and wherein the generated contextual layer includes a presentation of at least the filtered sets of contextual information to be overlaid on at least part of the scene within the digital content stream, and 
	identifies that the scene is associated with the at least one predefined part based on the metadata.



3.  (previously presented) The system of claim 2, wherein each of the digital objects is associated with a respective set of contextual information.

4.  (previously presented) The system of claim 3, wherein the request from the spectator device concerns a digital object selected from among the one or more digital objects.

5.  (cancelled)

6.  (original) The system of claim 1, wherein the memory further stores historical or statistical data regarding previous interactions by a plurality of user devices with the digital content stream, and wherein the processor identifies that the scene is associated with the at least one predefined part based on the historical or statistical data.

7.  (cancelled)

8.  (previously presented) The system of claim 1, wherein the request specifies a point in time or virtual location associated with the scene within the digital content stream.



10.  (currently amended) A method for providing a contextual layer for digital content, the method comprising:
	storing in memory: 
	contextual information regarding a digital content stream, wherein different sets of the contextual information is associated with different predefined parts of the digital content stream, [[and]]
	a user profile that includes one or more prioritization parameters regarding the contextual information, and
	metadata generated in real-time regarding interaction with the digital content stream;
	receiving a request sent over a communication network from a spectator device associated with a spectator of the digital content stream, wherein the request is associated with the user profile and concerns context for a specified scene within the digital content stream; and
	executing instructions stored in memory in response to the request from the spectator device, wherein execution of the instructions by a processor:
	identifies that the specified scene is associated with at least one of the predefined parts of the digital content stream, wherein identifying that the scene is associated with the at least one predefined part is based on the metadata,

	prioritizes the retrieved sets of contextual information in accordance with the one or more prioritization parameters in the user profile, 
	makes a prediction regarding future interaction with the digital content stream based on historical data or statistical data, and
	generates a contextual layer for the digital content stream provided to the spectator device, wherein generating the contextual layer includes filtering the prioritized sets of contextual information based on the prediction, and wherein the generated contextual layer includes a presentation of at least the 
11.  (previously presented) The method of claim 10, wherein one or more predefined parts of the digital content stream includes one or more digital objects.

12.  (previously presented) The method of claim 11, wherein each of the digital objects is associated with a respective set of contextual information.

13.  (previously presented) The method of claim 12, wherein the request from the spectator device concerns a digital object selected from among the one or more digital objects.

14.  (cancelled)

15.  (original) The method of claim 10, further comprising storing historical or statistical data regarding previous interactions by a plurality of user devices with the digital content stream, wherein identifying that the scene is associated with the at least one predefined part is based on the historical or statistical data.

16.  (cancelled)

17.  (previously presented) The method of claim 10, wherein the request specifies a point in time or virtual location associated with the scene within the digital content stream.

18.  (previously presented) The method of claim 17, wherein identifying that the scene is associated with the at least one predefined part is based on the specified point in time or specified virtual location.

19.  (currently amended) A non-transitory computer-readable storage medium, having embodied thereon a program executable by a processor to perform a method for providing a contextual layer for digital content, the method comprising:
	storing: 
	contextual information regarding a digital content stream, wherein different sets of the contextual information is associated with different predefined parts of the digital content stream, [[and]]
, and
	metadata generated in real-time regarding interaction with the digital content stream;
	receiving a request sent over a communication network from a spectator device associated with a spectator of the digital content stream, wherein the request is associated with the user profile and concerns context for a specified scene within the digital content stream;
	identifying, in response to the request from the spectator device, that the specified scene is associated with at least one of the predefined parts of the digital content stream, wherein identifying that the scene is associated with the at least one predefined part is based on the metadata;
	retrieving one or more of the stored sets of contextual information associated with the at least one predefined part of the digital content stream, 
	prioritizes the retrieved sets of contextual information in accordance with the one or more prioritization parameters in the user profile, 
	makes a prediction regarding future interaction with the digital content stream based on historical data or statistical data, and
	generates a contextual layer for the digital content stream provided to the spectator device, wherein generating the contextual layer includes filtering the prioritized sets of contextual information based on the prediction, and wherein the generated contextual layer includes a presentation of at least the filtered sets of 

20. (previously presented) The system of claim 1, wherein the prioritized set of contextual information is displayed above the retrieved sets of contextual information within the generated contextual layer.

Please cancel claims 5, 7, 14, 16.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 6, 8-13, 15, 17-20 are allowable over the prior art of record: the closest prior art of record (Krishnamurthy et al. U.S. patent application publication 20170282063) does not teach or suggest in detail "a user profile that includes one or more prioritization parameters regarding the contextual information; and metadata generated in real-time regarding interaction with the digital content stream; a communication interface that receives a request sent over a communication network from a spectator device associated with a spectator of the digital content stream, wherein the request is associated with the user profile and concerns context for a specified scene within the digital content stream; and a processor that executes instructions stored in memory in response to the request from the spectator device, wherein execution of the instructions by the processor: identifies that the specified scene is associated with at least one of the predefined parts of the digital content stream, retrieves one or more of the stored sets of contextual information associated with the at least one predefined part of the digital content stream, prioritizes 
Krishnamurthy teaches the method involves selecting an action for an assistance from potential actions by a computer system, where the action is selected based on predicted outcomes of performing the potential actions given an experience level of a video game player, the potential actions and the predicted outcomes derived based on automated analysis of a database of historical interactions with the context of other game players of an experience level. A presentation about the action is caused in the video game by the computer system in response to detecting that the video game player needs the assistance.. Whereas, stated above, Applicant's claimed invention states "a user profile that includes one or more prioritization parameters regarding the contextual information; and metadata generated in real-time regarding interaction with the digital content stream; a communication interface that receives a request sent over a communication network from a spectator device associated with a spectator of the digital content stream, wherein the request is associated with the user profile and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.